The plaintiff declared in a special action on the case, with a count in Trover, for a negro girl named Drusilla. It was in evidence, that Drusilla was the property of one Geo. W. Smith, of Gates county, who died in the month of June, 1852, intestate. Letters of administration upon his estate were, at August Term following, of Hates County Court, granted to his widow, Sarah Smith, who brought this suit, and subsequently intermarried with Timothy March, who was made a party plaintiff with her. It further appeared in evidence that Joseph Duke married a daughter of the intestate Smith, in the Fall of the year 1851, and that the girl, Drusilla, went into his possession, and so remained until the death of the intestate; soon afterwards, Duke sold the slave in question to the defendant, a *Page 330 
negro trader residing in the town of Suffolk, Virginia, who carried her off to parts unknown.
On behalf of the plaintiffs, it was proved by two witnesses, who had been wards of the intestate, and resided in his family, that, on 29th of March, 1852, at the house of the intestate, it was agreed between Duke and intestate, that he (Duke) was to take the girl Drusilla, on a contract of hiring from the 29th of March until the 29th of August following; Duke gave his note (as they stated) for the hire, which was one dollar and fifty cents, payable on 20th of August following, dated 20th of March preceding. The note was produced, and the name of one of these young females (Miss Anne M. Savage) was subscribed as a witness thereto, and she stated that she was called on by the parties to bear witness to the contract, and to witness the note, in which statement she was confirmed by her younger sister: they both stated further, that Duke then carried the slave home with him in a cart into the State of Virginia.
The defendant then introduced Duke as a witness (having released him), and he swore that no such bargain was made between him and the intestate at any time; that he and the intestate swapped guns at the time the note bears date, and that the note was given for the difference which he agreed to give the intestate in this swap; that Drusilla was not then in possession of the intestate, but that he had given her to him in the month of February, 1842; that he had then carried her home, and that she remained in his possession until after the death of the intestate, and that he then sold her to the defendant. The defendant also proved declarations of the intestate, tending to show that he intended to give and did give the girl, Drusilla, to Duke; he also proved, that Duke was a man of good character, and entitled to credit.
The plaintiffs then offered evidence of the good character of the Misses Savage. They also offered to prove by a Mr. Smith, their present guardian, that he had repeatedly heard them give the same account of the transaction as that given by them on *Page 331 
the trial: this evidence was objected to by defendant's counsel, but was received by the Court.
It was admitted on both sides, that if the transaction was as stated by the Misses Savage, the plaintiffs were entitled to recover; but if as stated by the witness Duke, the plaintiffs were not entitled to recover.
There was a verdict for the plaintiffs.
A rule to show cause why a new trial should not be granted for the improper admission of the evidence excepted to. Rule discharged, judgment, and appeal to this Court.
The corroborative testimony offered by the plaintiffs, and objected to by the defendant, was, we think, clearly admissible, upon the principle established by previous adjudications of this Court. That principle is, that where the credibility of a witness is attacked, from the nature of his evidence: from his situation: from bad character: from proof of previous inconsistent statements, or from imputations directed against him in cross-examination, the party who has introduced him may prove other consistent statements, for the purpose of corroborating him. JOHNSON v. PATTERSON, 2 Hawks, 183; STATE v. TWITTY, ibid 449; STATE v. GEORGE, 8 Ired. 324; HOKE v. FLEMING, 10 Ired. 263; STATE v. DOVE, ibid, 469. In the case before us, where the testimony given by the witnesses for the plaintiff was in direct conflict with that given by the witnesses for the defendant, it is manifest that there was an impeachment of testimony on both sides, and each party endeavored to strengthen his witnesses by proof of good character. It was but another instance of the application of the principle of corroboration to go a step further, and offer proof of previous consistent statements. It was competent for each party to do this; and we have very little doubt that the defendant, as well as the plaintiffs, would have done it, had he been able to *Page 332 
produce it. There was no error in receiving the testimony offered by the plaintiffs, and the judgment must be affirmed.
Judgment affirmed.